Case 8:19-cv-01210-CEH-SPF Document 55-1 Filed 05/29/20 Page 1 of 2 PageID 3776



                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

 JAMES FICKEN, trustee,
 SUNCOAST FIRST TRUST; and
 SUNCOAST FIRST TRUST,

       Plaintiffs,

       vs.                                               Case No.: 8:19-cv-01210
                                                         State Court Case No.: 19-003181-CI
 CITY OF DUNEDIN, FLORIDA;
 DUNEDIN CODE ENFORCEMENT BOARD;
 MICHAEL BOWMAN, in his official capacity as Code
 Enforcement Board Chairman; LOWELL SUPLICKI,
 in his official capacity as Code Enforcement Board
 Vice-Chair; ARLENE GRAHAM, in her official
 capacity as a member of the Code Enforcement Board;
 KEN CARSON, in his official capacity as a member
 of the Code Enforcement Board; WILLIAM
 MOTLEY, in his official capacity as a member
 of the Code Enforcement Board; DAVE PAULEY,
 in his official capacity as a member of the Code
 Enforcement Board; and BUNNY DUTTON, in
 her official capacity as a member of the Code
 Enforcement Board,

       Defendants.
                                                 /

   DECLARATION OF ARI S. BARGIL IN SUPPORT OF PLAINTIFFS’ UNOPPOSED
      MOTION FOR LEAVE TO SUPPLEMENT THE RECORD ON SUMMARY
                JUDGMENT WITH ADDITIONAL EXHIBITS


  Andrew H. Ward (NY Bar No. 5364393)**              Ari S. Bargil (FL Bar No. 71454)*
  INSTITUTE FOR JUSTICE                              INSTITUTE FOR JUSTICE
  901 N. Glebe Road, Suite 900                       2 S. Biscayne Boulevard, Suite 3180
  Arlington, VA 22203                                Miami, FL 33131
  Tel: (703) 682-9320                                Tel: (305) 721-1600
  Fax: (703) 682-9321                                Fax: (305) 721-1601
  Email: andrew.ward@ij.org                          Email: abargil@ij.org

  **Admitted Pro Hac Vice                            *Trial Counsel
Case 8:19-cv-01210-CEH-SPF Document 55-1 Filed 05/29/20 Page 2 of 2 PageID 3777



         I, Ari S. Bargil, hereby declare as follows:

         1.      I am a citizen of the United States, a resident of Florida, over the age of 18 years

 old, and fully competent to make this declaration. I knowingly and voluntarily make this

 declaration based on my personal knowledge. If called as a witness, I could and would testify

 competently under oath as to the facts set forth below.

         2.      I am an attorney at the law firm the Institute for Justice, and I am the lead attorney

 representing the Plaintiffs in this case.

         3.      Attached as Exhibit A to my declaration is a true and correct copy of excerpts

 from the 2016 employee file of former code-enforcement officer Thomas Colbert.

         4.      Attached as Exhibit B to my declaration is a true and correct copy of excerpts

 from the 2017 employee file of former code-enforcement officer Thomas Colbert.

         5.      Attached as Exhibit C to my declaration is a true and correct copy of excerpts

 from the 2018 employee file of former code-enforcement officer Thomas Colbert.

         6.      Attached as Exhibit D to my declaration is a true and correct copy of data

 reflecting the percentage of total fines generated by the City’s code-enforcement department.



         I declare under penalty of perjury that the foregoing is true and correct.


 Dated: May 29, 2020

                                         /s/ Ari S. Bargil
                                         INSTITUTE FOR JUSTICE




                                                   2
